Citation Nr: 1628813	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-12 128	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as bronchitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for degenerative arthritis of the back, claimed as a lumbar spine disability, to include as secondary to service-connected left rib injury residuals.

4.  Entitlement to service connection for varicose veins, right leg, left leg, or bilaterally.

5.  Entitlement to service connection for disability manifested by left knee pain, right knee pain, left ankle pain, right ankle pain, or left or right hip disability, to include as secondary to varicose veins.

6.  Entitlement to service connection for diabetes, sleep apnea, and depression.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to an evaluation in excess of 10 percent for left rib injury residuals.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009, September 2013, and December 2014, by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially claimed service connection for a lumbar spine disability.  However, the claims file reveals that he has degenerative disease of the entire spine, including the cervical and thoracic regions of the spine.  Thus, the claim for service connection for a lumbar spine disability is recharacterized as a broader claim for service connection for a back disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims should be interpreted to include the benefit the Veteran is seeking rather than the medical diagnosis the Veteran thinks he may have).  Similarly, the Veteran's claim for service connection for bronchitis has been recharacterized as a claim for service connection for a pulmonary disability, claimed as bronchitis.  

The Veteran's claims for service connection for disabilities of multiple joints have been combined, without limiting the scope of any claim for a disability of any joint.

The Veteran requested a Travel Board hearing with respect to at least some of the claims on appeal.  A written request for withdrawal of a hearing request for "any and all" claims was submitted in 2015.  Accordingly, appellate review may proceed.

In a May 3, 2016 decision, the Board granted service connection for disability residual to a left 4th finger fracture and also granted a higher, 10 percent rating for left rib injury residuals.  The Board also remanded the claim for service connection for a left hand and left wrist disability, other than pain or limitation of motion of the left 4th finger, and the claim for service connection for hepatitis C.  Additionally, the Board denied claims for service connection for pulmonary disability, to include bronchitis; headaches; back disability, to include as secondary to service-connected left rib injury residuals; varicose veins, right leg, left leg, or bilaterally; disability manifested by left knee pain, right knee pain, left ankle pain, right ankle pain, or left or right hip disability, to include as secondary to varicose veins; and diabetes, sleep apnea, and depression.  Further, the Board denied an initial evaluation in excess of 10 percent for tinnitus, a compensable initial evaluation for bilateral hearing loss and a rating in excess of 10 percent for left rib injury residuals.    

In a May 16, 2016 rating decision, the RO, in pertinent part, implemented the Board's grant of the 10 percent rating for left rib injury residuals, assigning an effective date of March 13, 2012 (i.e. the date of the Veteran's claim for increase) for this ratings increase.    


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

On May 17, 2016 the Veteran's attorney filed motion to vacate the Board's May 3, 2016 decision.  

The attorney noted that his office had filed an August 26, 2015 privacy act request, asking for a copy of a July 29, 2015 compensation and pension examination, but had not received a response.  

As a review of the claims file indicates that the attorney did not receive a copy of the July 29, 2015 compensation and pension examination, the Board will vacate the May 3, 2016 decision in relation to the claims that were denied to ensure the Veteran is provided appropriate due process.  

The granting of service connection for disability residual to a left 4th finger fracture and of a higher, 10 percent rating for left rib injury residuals will not be disturbed (Notably, the denial of a rating in excess of 10 percent for left rib injury residuals will be vacated as the Veteran has not affirmatively expressed satisfaction with the newly granted 10 percent rating for this disability).  

Similarly, remand of the issues of service connection for hepatitis C and service connection for a left hand and left wrist disability, other than pain or limitation of motion of the left 4th finger, will also not be disturbed.         

Accordingly, the May 3, 2016 Board decision addressing the issues of service connection for pulmonary disability, to include bronchitis; headaches; back disability, to include as secondary to service-connected left rib injury residuals; varicose veins, right leg, left leg, or bilaterally; disability manifested by left knee pain, right knee pain, left ankle pain, right ankle pain, or left or right hip disability, to include as secondary to varicose veins; diabetes, sleep apnea, and depression; and addressing the issues of an evaluation in excess of 10 percent for left rib injury residuals; an initial evaluation in excess of 10 percent for tinnitus; and a compensable initial evaluation for bilateral hearing loss, is vacated.


	                        ____________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

